


EXHIBIT 10.6

 

This instrument, when recorded,

should be returned to:

 

Christopher J. Moore
Orrick, Herrington & Sutcliffe LLP
666 Fifth Avenue
New York, NY  10103-0001

 

Cross Reference:

Book 1408

Page 661

Floyd County, Georgia

 

AMENDMENT NO. 1 TO FACILITY SUBLEASE AGREEMENT (P1)

 

THIS AMENDMENT NO. 1 TO FACILITY SUBLEASE AGREEMENT (P1) (this “Amendment”) is
made as of May 22, 2009, by and between (i) OGLETHORPE POWER CORPORATION, (AN
ELECTRIC MEMBERSHIP CORPORATION), an electric membership corporation organized
under the laws of the State of Georgia (herein, together with its successors and
permitted assigned, called “Oglethorpe”), and (ii) ROCKY MOUNTAIN LEASING
CORPORATION, a corporation organized under the laws of the State of Delaware
(herein, together with its successors and permitted assigned, called “RMLC”). 
Capitalized terms used but not defined herein shall have the meaning ascribed to
them in the Facility Sublease (as defined below) or in Appendix A thereto, as
heretofore amended.

 

W I T N E S S E T H  T H A T

 

WHEREAS, on December 30, 1996, Oglethorpe and RMLC entered into the Facility
Sublease Agreement (P1), filed for record on August 7, 1997 in Book 1408
Page 661 of the Floyd County, Georgia land records (the “Facility Sublease”)
pursuant to which RMLC leased to Oglethorpe the Undivided Interest (leased to
RMLC by the Co-Trustee pursuant to the Facility Lease) upon the terms and
conditions set forth therein;

 

WHEREAS, pursuant to Section 8.6 of the Participation Agreement, Oglethorpe has
caused Berkshire Hathaway Assurance Corporation (“Berkshire”) to issue a surety
bond in favor of the Facility Sublessor and the Facility Lessor,  with respect
to certain obligations of Oglethorpe under the Facility Sublease and the
obligations of Ambac Assurance Corporation, formerly known as AMBAC Indemnity
Corporation, under the Surety Bond (Facility Sublease-P1) No. SF0004BE, as may
be amended, or amended and restated, from time to time; and

 

WHEREAS, in connection with the issuance by Berkshire of such surety bond, each
of the parties hereto wishes to amend the Facility Sublease to include an
additional Sublease Event of Default.

 

--------------------------------------------------------------------------------


 

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

Section 1.              Amendments to Appendix A to the Facility Sublease

 

                Appendix A to the Facility Sublease is hereby amended as
follows:

 

                (i)            by deleting the defined term “AMBAC Indemnity”
and replacing the definition of “AMBAC”, in its entirety, with the following
language:

 

                                “AMBAC” shall mean Ambac Assurance Corporation
(formerly named AMBAC Indemnity Corporation), a Wisconsin-domiciled
stock-insurance corporation.  Any reference herein to “AMBAC Indemnity” shall be
a reference to “AMBAC.”

 

                (ii)           by adding the following definitions thereto:

 

 “AMBAC Sublease Surety Bond” shall mean the Amended and Restated Surety Bond
(Facility Sublease-P1) No. SF0004BE issued on May 22, 2009 by AMBAC in favor of
the Facility Sublessor and the Facility Lessor.

 

“Berkshire” shall mean Berkshire Hathaway Assurance Corporation.

 

“Berkshire Sublease Surety Bond” shall mean the Surety Bond (Facility
Sublease-P1) No. 98SRD102495 issued by Berkshire in favor of the Facility
Sublessor and the Facility Lessor.

 

“Equity Portion of Sublease Basic Rent” shall mean for any Rent Payment Date the
difference between (i) Sublease Basic Rent scheduled to be paid under the
Facility Sublease on such Rent Payment Date and (ii) the principal and interest
scheduled to be paid on the Loan Certificate on such Rent Payment Date.

 

Section 2.              Other Amendments to the Facility Sublease

 

(a)           Section 16 of the Facility Sublease is hereby amended by adding a
new clause (t) after the end thereof to read in its entirety as follows:

 

                “(t)          Berkshire has delivered to the Facility Lessor or
the Facility Sublessor a notice of termination for the non-payment of premiums
in substantially the same form as Attachment III to the Berkshire Sublease
Surety Bond and Berkshire has not received payment in full of the unpaid portion
of the premium within 14 days from the date of such notice of termination;
provided, however, that no Facility Sublease Event of Default shall occur under
this paragraph (t) if the Owner Participant notifies the Facility Lessor, the
Facility Sublessor and the Lender in writing that the receipt of such notice of
termination shall not constitute a Facility Sublease Event of Default.”

 

2

--------------------------------------------------------------------------------


 

(b)           Section 17.1(e) of the Facility Sublease is hereby amended by
inserting the following parenthetical immediately after the words “by written
notice to the Facility Sublessee”:

 

                “(a copy of which notice may be delivered by the Facility Lessor
to Berkshire in accordance with Section 1(c)(i) of the Berkshire Sublease Surety
Bond and shall constitute the “Oglethorpe Payment Demand” referred to therein)”.

 

(c)           Section 17.1(f) of the Facility Sublease is hereby replaced, in
its entirety, with the following language:

 

“if the Facility Sublessor shall have sold the Facility Sublessor’s Rocky
Mountain Interest pursuant to paragraph (c) above, the Facility Sublessor may,
if it shall so elect, demand that the Facility Sublessee pay to the Facility
Sublessor, and the Facility Sublessee shall pay to the Facility Sublessor, as
liquidated damages for loss of a bargain and not as a penalty (in lieu of the
Sublease Basic Rent due for any periods subsequent to the date of such sale), an
amount equal to (A) any unpaid Sublease Basic Rent due before the date of such
sale and, (B)(i) if that date is a Rent Payment Date, the Sublease Basic Rent
due on that date (to the extent payable in arrears), or, (ii) if that date is
not a Rent Payment Date or a Termination Date, the daily equivalent (for the
period from the previous Termination Date to the date of such sale) of Sublease
Basic Rent due on the next Rent Payment Date (as if all such Sublease Basic Rent
is payable and accruing in arrears with respect to the 6-month period preceding
such Rent Payment Date, whether Sublease Basic Rent on such Rent Payment Date is
payable in advance or in arrears), plus (C) the amount, if any, by which the
Sublease Termination Value computed as of the Termination Date next preceding
the date of such sale (or, if such sale occurs on a Rent Payment Date or a
Termination Date, then Sublease Termination Value computed as of such date
(provided that if such Termination Date is also a Rent Payment Date on which
Sublease Basic Rent is payable in advance, such Sublease Termination Value shall
be reduced by the amount of Sublease Basic Rent shown as advance Sublease Basic
Rent opposite such date on Schedule 2 to the Facility Sublease)), exceeds the
net proceeds of such sale, and, upon payment of such amount, this Facility
Sublease and the Facility Sublessee’s obligation to pay Sublease Basic Rent for
any periods subsequent to the date of such payment shall terminate; or”

 

(d)           Section 17.1(g) of the Facility Sublease is hereby replaced, in
its entirety, with the following language:

 

“the Facility Sublessor or upon an Event of Default, the Facility Lessor, as
security assignee, may draw upon any Qualifying Sublease Surety Bond, the AMBAC
Sublease Surety Bond and/or the Berkshire Sublease Surety Bond (in each case,
whether any of the foregoing was “qualifying” as of or after the Berkshire
Surety Bond Date under the definitions herein or not) and all proceeds thereof
shall be applied (as determined by the Facility Sublessor, or upon an Event of
Default, the Owner Participant) to the Facility Sublessee’s obligations to pay
Sublease Rent and, to the extent any such proceeds received are so applied by
the Facility Sublessor or the Facility Lessor, as security assignee, such
proceeds shall reduce the Facility

 

3

--------------------------------------------------------------------------------


 

Sublessee’s obligations to pay such Sublease Rent (provided that Sublease
Termination Value shall not be reduced below the unpaid balance of principal and
stated accrued interest under the Loan Agreement).”

 

(e)           The Facility Sublease is hereby amended by adding a new
Section 25-11:

 

                                “Section 25-11.  Certain Agreements Regarding
Operative Documents.  Oglethorpe agrees and acknowledges that the agreements
made by Oglethorpe under Section 4(b) of the Implementation Agreement (other
than its agreements with respect to the Head Lease or any Qualifying Head Lease
Surety Bond or Qualifying Letter of Credit issued in replacement therefor) are
hereby incorporated herein by reference.”

 

Section 3.              Reference to Facility Sublease

 

Except as herein amended, the Facility Sublease shall remain in full force and
effect.  As amended hereby, the Facility Sublease is hereby ratified, approved
and confirmed in all respects.  On and after the date hereof, each reference to
the Facility Sublease made in the Facility Sublease or any agreement, document
or instrument executed and delivered pursuant to the Facility Sublease by the
parties hereto, shall mean and be a reference to the Facility Sublease as
amended hereby and by the Amendment, Release and Consent Agreement, dated as of
July 30, 1999.

 

Section 4.              Governing Law

 

This Amendment shall be in all respects governed by and construed in accordance
with the laws of the State of New York including all matters of construction,
validity and performance except to the extent the law of the State of Georgia is
mandatorily applicable.

 

Section 5.              Severability

 

If any provision hereof shall be invalid, illegal or unenforceable under
Applicable Law, the validity, legality and enforceability of the remaining
provisions hereof shall not be affected or impaired thereby.

 

Section 6.              Successors and Assigns

 

(a)           This Amendment shall be binding upon and shall inure to the
benefit of, and shall be enforceable by, the parties hereto and their respective
successors and assigns as permitted by and in accordance with the terms hereof.

 

(b)           Except as expressly provided herein or in the other Operative
Documents, neither party hereto may assign its interests or transfer its
obligations herein without the consent of the other party hereto.

 

Section 7.              Amendments and Waivers

 

No term, covenant, agreement or condition of this Amendment may be terminated,
amended or compliance therewith waived (either generally or in a particular
instance,

 

4

--------------------------------------------------------------------------------


 

retroactively or prospectively) except by an instrument or instruments in
writing executed by each party hereto.

 

Section 8.              Counterparts

 

This Amendment may be executed by the parties hereto in separate counterparts,
each of which, subject to Section 24 of the Facility Sublease, when so executed
and delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.

 

(Signature pages follow)

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have each caused this Amendment to be duly
executed as of the day and year first written above.

 

 

 

ROCKY MOUNTAIN LEASING CORPORATION

 

 

 

 

 

By:

/s/ Elizabeth B. Higgins

 

 

Name:

Elizabeth B. Higgins

 

 

Title:

President

 

 

 

 

Signed, sealed and delivered in the presence of:

 

 

 

/s/ Thomas J. Brendiar

 

 

Unofficial Witness

 

 

 

 

 

/s/ Sharon H. Wright

 

 

Notary Public

 

 

 

 

 

My commission expires:

October 14, 2011

 

 

 

[Notary Seal]

 

6

--------------------------------------------------------------------------------


 

 

OGLETHORPE POWER CORPORATION (AN ELECTRIC MEMBERSHIP CORPORATION)

 

 

 

 

 

By:

/s/ Thomas A. Smith

 

 

Name:

Thomas A. Smith

 

 

Title:

President and Chief Executive Officer

 

 

 

 

Signed, sealed and delivered in the presence of:

 

 

 

/s/ Thomas J. Brendiar

 

 

Unofficial Witness

 

 

 

 

 

/s/ Sharon H. Wright

 

 

Notary Public

 

 

 

 

 

My commission expires:

October 14, 2011

 

 

 

[Notary Seal]

 

7

--------------------------------------------------------------------------------


 

Acknowledged and consented to by:

 

 

 

UTRECHT-AMERICA FINANCE CO.

 

 

 

 

 

By:

/s/ Brett Delfino

 

 

Name:

Brett Delfino

 

 

Title:

Assistant Secretary

 

 

 

 

 

By:

/s/ Margaret Schaubeck

 

 

Name:

Margaret Schaubeck

 

 

Title:

Assistant Treasurer

 

 

 

 

Signed, sealed and delivered in the presence of:

 

 

 

/s/ Geert C. Kortlandt

 

 

Unofficial Witness

 

 

 

 

 

/s/ Shannon Smith

 

 

Notary Public

 

 

 

 

 

My commission expires:

November 5, 2011

 

 

 

[Notary Seal]

 

8

--------------------------------------------------------------------------------


 

SCHEDULE TO EXHIBIT 10.6

 

AMENDMENT NO. 1 TO FACILITY SUBLEASE AGREEMENT (P1)

 

                The following table indicates for each transaction the name of
the corresponding Owner Participant:

 

Amendment to
Agreement

 

Date

 

Owner Participant

 

 

 

 

 

 

 

P2

 

May 22, 2009

 

Philip Morris Capital Corporation

 

 

 

 

 

 

 

F3

 

May 22, 2009

 

First Chicago Leasing Corporation

 

 

 

 

 

 

 

F4

 

May 22, 2009

 

First Chicago Leasing Corporation

 

 

 

 

 

 

 

N6

 

May 22, 2009

 

Philip Morris Capital Corporation
(transferee from NationsBanc Leasing & R.E. Corporation)

 

 

--------------------------------------------------------------------------------
